                     Case 1:20-cv-00002-LMM Document 1-1 Filed 01/02/20 Page 1 of 36
                                                                                   State Court of Fulton County
                        General Civil and Domestic Relations Case Filing Information Form       ***EFILED***
                                                                                            File & ServeXpress
                                                                 Fulton
                                  ☐ Superior or ☐ State Court of ______________________________ County                            Transaction ID: 64469852
                                                                                                                                Date: Nov 27 2019 11:12AM
                                                                                                                                 LeNora Ponzo, Chief Clerk
        For Clerk Use Only
                                                                                                                                              Civil Division
        Date Filed _________________________                                Case Number _________________________
                        MM-DD-YYYY

Plaintiff(s)                                                                   Defendant(s)
__________________________________________________
Turner, Zella                                                                  __________________________________________________
                                                                               Ninebot Inc.
Last              First                  Middle I.     Suffix     Prefix         Last                  First        Middle I.      Suffix   Prefix
__________________________________________________                             __________________________________________________
                                                                               Segway, Inc.
Last              First                  Middle I.     Suffix     Prefix         Last                  First        Middle I.      Suffix   Prefix
__________________________________________________                             __________________________________________________
                                                                               Social Bicycles, LLC, d/b/a Jump Bikes
Last              First                  Middle I.     Suffix     Prefix         Last                  First        Middle I.      Suffix   Prefix
__________________________________________________                             __________________________________________________
                                                                               Uber Technogies, Inc.
Last              First                  Middle I.     Suffix     Prefix         Last                  First        Middle I.      Suffix   Prefix

                     M. Alan Holcomb
Plaintiff’s Attorney ________________________________________                                 879771
                                                                                   Bar Number __________________         Self-Represented ☐

                                                         Check One Case Type in One Box

        General Civil Cases                                                             Domestic Relations Cases
        ☐           Automobile Tort                                                     ☐            Adoption
        ☐           Civil Appeal                                                        ☐            Dissolution/Divorce/Separate
        ☐           Contract                                                                         Maintenance
        ☐           Garnishment                                                         ☐            Family Violence Petition
        ☐           General Tort                                                        ☐            Paternity/Legitimation
        ☐           Habeas Corpus                                                       ☐            Support – IV-D
        ☐           Injunction/Mandamus/Other Writ                                      ☐            Support – Private (non-IV-D)
        ☐           Landlord/Tenant                                                     ☐            Other Domestic Relations
        ☐           Medical Malpractice Tort
        ☐           Product Liability Tort                                              Post-Judgment – Check One Case Type
        ☐           Real Property                                                       ☐   Contempt
        ☐           Restraining Petition                                                  ☐ Non-payment of child support,
        ☐           Other General Civil                                                      medical support, or alimony
                                                                                        ☐   Modification
                                                                                        ☐   Other/Administrative

☐       Check if the action is related to another action(s) pending or previously pending in this court involving some or all
        of the same parties, subject matter, or factual issues. If so, provide a case number for each.
        ____________________________________________            ____________________________________________
                     Case Number                                              Case Number

☐       I hereby certify that the documents in this filing, including attachments and exhibits, satisfy the requirements for
        redaction of personal or confidential information in O.C.G.A. § 9-11-7.1.

☐       Is an interpreter needed in this case? If so, provide the language(s) required. ________________________________
                                                                                                                 Language(s) Required

☐       Do you or your client need any disability accommodations? If so, please describe the accommodation request.
        _________________________________________________________________________________________________________________________
        _________________________________________________________________________________________________________________________
                                                                                                                                              Version 1.1.18
        Case 1:20-cv-00002-LMM Document 1-1 Filed 01/02/20 Page 2 of 36
                                                            State Court of Fulton County
                                                                         ***EFILED***
                                                                     File & ServeXpress
                                                                                        Transaction ID: 64469852
                      IN THE STATE COURT OF FULTON COUNTY                             Date: Nov 27 2019 11:12AM
                                STATE OF GEORGIA                                       LeNora Ponzo, Chief Clerk
                                                                                                    Civil Division
ZELLA TURNER,                                  )
                                               )
       Plaintiff,                              )
                                               )      CIVIL ACTION FILE NO.
vs.                                            )
                                               )      ________________
NINEBOT INC., SEGWAY INC.,                     )
SOCIAL BICYCLES, LLC d/b/a                     )
JUMP BIKES,                                    )      JURY TRIAL DEMANDED
UBER TECHNOLOGIES, INC.,                       )
JOHN DOES 1 through 5, and JOHN                )
DOE CORPORATIONS 1 through 5,                  )
                                               )
       Defendants.
                                COMPLAINT FOR DAMAGES

      Plaintiff ZELLA TURNER (“Plaintiff”), by and through her undersigned counsel, hereby

files this Complaint for Damages against Defendants NINEBOT INC., SEGWAY INC.,

SOCIAL BICYCLES, LLC d/b/a JUMP BIKES, UBER TECHNOLOGIES, INC., JOHN

DOES 1 through 5, and JOHN DOE CORPORATIONS 1 through 5, alleging as follows:

                                             PARTIES

       1.      Plaintiff ZELLA TURNER (“Plaintiff” or “Ms. Turner”) is a resident of, a citizen

of, and domiciled in Georgia. By filing this Complaint, Ms. Turner is availing herself of the

jurisdiction and venue of this Court.

       2.      Defendant NINEBOT INC. (“Ninebot”) is a for-profit Delaware corporation, with

its headquarters located in Beijing, China, and its principal place of business in the United States

located in New Hampshire. Ninebot’s registered agent for service of process is Business Filings

Incorporated (USE 9325335), 108 West 13th Street, Wilmington, Delaware. Defendant Ninebot is

subject to the jurisdiction of this Court pursuant to O.C.G.A. § 9-10-91 because it regularly solicits

business in Georgia and sells its products directly to Georgia consumers; Ninebot sells its products
        Case 1:20-cv-00002-LMM Document 1-1 Filed 01/02/20 Page 3 of 36



to distributors in Georgia with the expectation and knowledge that they will be purchased by

Georgia consumers; Ninebot committed a tortuous act which caused damages in Georgia; and

Ninebot derives substantial revenue from products used in Georgia. Venue is proper in this Court

as to this Defendant.

       3.      Defendant SEGWAY, INC. (“Segway”) is a for-profit Delaware corporation doing

business in Georgia with its principal place of business in New Hampshire. The registered agent

for service of process on Segway is CT Corporation System, located at 2 1/2 Beacon Street,

Concord, New Hampshire 03301-4447. Defendant Segway is subject to the jurisdiction of this

Court pursuant to O.C.G.A. § 9-10-91 because it regularly solicits business in Georgia and sells

its products directly to Georgia consumers; Segway sells its products to distributors in Georgia

with the expectation and knowledge that they will be purchased by Georgia consumers; Segway

committed a tortuous act which caused damages in Georgia; and Segway derives substantial

revenue from products used in Georgia. Venue is proper in this Court as to this Defendant.

       4.      Defendant SOCIAL BICYCLES, LLC d/b/a JUMP BIKES (“Social Bicycles”)

is a for-profit New York limited liability company doing business in Georgia with its principal

place of business in New York. Social Bicycles’ registered agent for service of process is CT

Corporation System, located at 289 South Culver Street, Lawrenceville, Georgia 30046, Gwinnett

County. Defendant Social Bicycles is subject to the jurisdiction and venue of this Court.

       5.      Defendant UBER TECHNOLOGIES, INC. (“Uber Technologies”) is a for-profit

Georgia corporation with its principal place of business located in Georgia. Uber Technologies’

registered agent for service of process is Gregory Scott Smith, 7550 Hunters Woods Drive,

Dunwoody, Georgia 30350, Fulton County. Defendant Uber Technologies is subject to the

jurisdiction and venue of this Court.




                                                2
        Case 1:20-cv-00002-LMM Document 1-1 Filed 01/02/20 Page 4 of 36



       6.      Defendants JOHN DOES 1 through 5 and JOHN DOE CORPORATIONS 1

through 5 (collectively, “John Doe Defendants”) are believed to be individuals, for-profit

Georgia or foreign corporations, partnerships, associations, other legal entities, and/or persons that

have transacted business in Georgia and are responsible for the injuries and damages incurred by

Ms. Turner. Once the identity and the whereabouts of the John Doe Defendants are established,

said Defendants will be served with a copy of Summons and Complaint as provided by law. The

John Doe Defendants are subject to the jurisdiction and venue of this Court.

                                    BACKGROUND FACTS

       7.      On or about January 19, 2019, Plaintiff sustained severe, life-threatening, and

permanent injuries as the result of her use of a Ninebot/Segway electric scooter in Atlanta, Georgia.

       8.      These injuries were the result of the unlawful acts and omissions of Ninebot and

Segway for their negligent design, manufacture, marketing, and distribution of fleets of defective

electric scooters, and all Defendants’ failure to adequately maintain, inspect, and/or repair said

scooters. All Defendants failed to adequately warn about the dangers of the use of Ninebot/Segway

scooters.

       9.      These “pay as you go” electric scooters were designed, manufactured, and sold by

Ninebot and Segway and deployed by Uber and Social Bicycles onto the public streets, sidewalks

and other public places within the city of Atlanta and other cities in Georgia. Uber and Social

Bicycles and their related entities do this by deploying dockless scooters throughout a city that

may be rented at any time while a scooter is deployed.

       10.     The scooters Uber and/or Social Bicycles uses are designed, manufactured, and

produced by Ninebot and/or Segway.




                                                  3
          Case 1:20-cv-00002-LMM Document 1-1 Filed 01/02/20 Page 5 of 36



          11.        Defendants Uber and Social Bicycles owned the electric scooter and leased it to

Plaintiff. Employees of Defendants Uber and Social Bicycles were responsible for marketing,

maintaining, testing, inspecting, and repairing the electric scooter, as well as adequately warning

about dangers associated with its use. Employees of these Defendants selected the electric scooter

for public use, and negligently trained and supervised Plaintiff in its use.

          12.        Uber and Social Bicycles are one of the largest users of Ninebot and Segway

products in the world.

          13.        Since Uber’s and Social Bicycles’ deployment of electronic scooters, there have

been numerous reports of injuries suffered as a result of equipment failures. See, e.g., Peter Holley,

Lime scooter riders are being injured by ‘sudden excessive braking,’ company says,

WASHINGTON                            POST               (Feb.                 25,             2019),

https://www.washingtonpost.com/technology/2019/02/25/lime-scooter- riders-are-being-injured-

by-sudden-excessive-braking-company-admits/; Arman Azad, That electric scooter might be fun.

It also might be deadly, CNN, Oct. 1, 2018, https://www.cnn.com/2018/09/29/health/scooter-

injuries/index.html; Ryan Felton, E- Scooter Ride-Share Industry Leaves Injuries and Angered

Cities          in        its   Path,     CONSUMER           REPORTS,           Feb.    5,      2019,

https://www.consumerreports.org/product-safety/e-scooter-ride-share-industry-leaves-injuries-

and-angered-cities-in-its-path/; Andrew J. Hawkins, Electric scooter use results in 20 injuries per

100,000              trips,     CDC      find,     THE           VERGE,        May     2,       2019,

https://www.theverge.com/2019/5/2/18526813/scooter-electric-injury-austin-cdc-study-head-

helmet.




                                                    4
        Case 1:20-cv-00002-LMM Document 1-1 Filed 01/02/20 Page 6 of 36



       14.     Plaintiff’s injuries were directly and proximately caused by Defendants’ collective

failure to warn of dangers in the product, Defendants’ failure to inspect, maintain, and repair the

electric scooter, as well as defects in the design and/or manufacture of the scooter.

       15.     The defects include, without limitation: the sticking of the accelerator on the

scooter; the sudden, unexpected, and rapid acceleration of the scooter; an unstable center of

gravity; the fact that the scooter was deceivingly powerful; the small wheels, which made it

unstable; and the dangerous operation of the brakes, which may have caused the scooter to throw

Plaintiff forward and onto a pavement/fence when she attempted to stop the scooter.

       16.     Plaintiff was a user in the class of persons that each Defendant should reasonably

foresee as being subject to the harm caused by the defective conditions of the scooter.

                                COUNT ONE – NEGLIGENCE
                               (Defendants Ninebot and Segway)

       17.     Plaintiff hereby incorporates all preceding allegations in this Complaint as if

expressly set forth herein.

       18.     At all relevant times, Defendants Ninebot and Segway were engaged in the business

of designing, manufacturing, assembling, marketing, and/or selling (directly or through

distributors) devices such as the electric scooter which are intended to be used as modes of

transportation for consumers like Plaintiff.

       19.     Defendants Ninebot and Segway were specifically responsible for the design,

manufacture, and assembly of the electric scooter.

       20.     Defendants Ninebot and Segway were responsible for putting the electric scooter

into the stream of commerce where it eventually reached members of the consuming public,

specifically Ms. Turner, so they could ride electric scooters through the streets of Atlanta.

       21.     As the designer, manufacturer, marketer, and seller of the electric scooter,


                                                 5
           Case 1:20-cv-00002-LMM Document 1-1 Filed 01/02/20 Page 7 of 36



Defendants Ninebot and Segway owed a duty of care to Ms. Turner and the consuming public in

general to design safe equipment free from defects.

           22.      Defendants Ninebot and Segway also had a duty to adequately warn owners and

users of the electric scooter, as well as the consuming public, about dangers of which they were or

should have been aware of on the electric scooter.

           23.      Defendants Ninebot and Segway specifically marketed this product as both durable

and safe for its intended uses. The electric scooter was intended to be used by consumers like

Plaintiff under a variety of weather and other road conditions without suffering a catastrophic

failure.

           24.      Defendants Ninebot and Segway were negligent and were the factual cause of the

injuries, harm, damages, and losses of Plaintiff in that these Defendants:

                 a) Failed to design, fabricate, manufacture, assemble, market, and/or sell a safe and
                    non-defective electric scooter;

                 b) Failed to adequately and carefully test the electric scooter;

                 c) Failed to select the proper component parts for the electric scooter;

                 d) Failed to carefully select and employ appropriate materials, suitable to safely
                    transport a member of the consuming public;

                 e) Failed to employ proper design and manufacture techniques in order to ensure a safe
                    final product;

                 f) Failed to carefully test and/or inspect this particular electric scooter before it was
                    sold, leased, and/or delivered to Uber/Social Bicycles;

                 g) Failed to provide a product that was safe and durable for its intended use;

                 h) Negligently represented and marketed the electric scooter as being safe and durable
                    for its intended use, and as being of appropriate quality for its use in the streets of
                    Atlanta under a variety of conditions; and,

                 i) Failed to warn users and consumers of the defects in said electric scooter.




                                                       6
         Case 1:20-cv-00002-LMM Document 1-1 Filed 01/02/20 Page 8 of 36



        25.       The tortious conduct of Defendants Ninebot and Segway was not only negligent,

but it exhibited a willful, reckless, and/or wanton disregard for life and property because

Defendants knew that there was a considerable risk of severe injury and/or death in the event that

its electric scooter failed in the manner in which it did here. Defendants were required to take

special care and precautions that the electric scooter was safe for its intended uses, where special,

unusual, and/or dangerous conditions could exist.

        26.       Defendants Ninebot and Segway had an affirmative duty to warn its customers and

the consuming public who it could reasonably foresee would use its product about potential

failures in the electric scooter that could - and would likely - result in serious injury or death.

Defendants failed to do any of these things and breached their duties to Ms. Turner and its other

customers in these and other respects.

        27.       For this and other reasons, these Defendants are liable to Ms. Turner for all damages

allowable by Georgia law, including punitive damages.

                               COUNT TWO – STRICT LIABILITY
                                (Defendants Ninebot and Segway)

        28.       Plaintiff hereby incorporates all preceding allegations in this Complaint as if

expressly set forth herein.

        29.       Defendants Ninebot and Segway were engaged in the business of designing,

manufacturing, assembling, marketing, and/or selling (directly or through distributors) devices

such as the electric scooter which are intended to be used as modes of transportation for consumers

like Plaintiff.

        30.       The defective condition of the electric scooter rendered such product unreasonably

dangerous. This product was in this defective condition at the time it left the hands of Defendants,

and such product was a producing cause of Plaintiff’s injuries and damages.


                                                    7
        Case 1:20-cv-00002-LMM Document 1-1 Filed 01/02/20 Page 9 of 36



        31.     This electric scooter, without substantial change in the condition in which it was

sold, was a proximate and/or producing cause of Plaintiff’s injuries and damages.

        32.     Plaintiff was unaware of the hazards and defects in Defendant Ninebot’s and

Segway’s electric scooter that made it unsafe for its intended purpose.

        33.     The electric scooter was being used in a manner that was intended by Defendants

Ninebot and Segway and/or, in the alternative, used in a foreseeable manner.

        34.     The conduct of Defendants Ninebot and Segway as described above was committed

with a conscious disregard for the safety of Plaintiff and others, and Plaintiff is entitled to seek and

obtain punitive damages against Defendants Ninebot and Segway by reason of such conduct.

        35.     For this and other reasons, these Defendants are liable to Ms. Turner under a theory

of strict liability for all damages allowable by Georgia law, including punitive damages.

                               COUNT THREE –NEGLIGENCE
                              (Defendants Uber and Social Bicycles)

        36.     Plaintiff hereby incorporates all preceding allegations in this Complaint as if

expressly set forth herein.

        37.     Defendants Uber and Social Bicycles supplied the scooter in an unreasonably

dangerous condition.      The dangers posed by the scooter were a non-obvious danger to

inexperienced riders such as Ms. Turner.

        38.     These Defendants knew or had reason to know that the electric scooter was likely

to be dangerous to an end product consumer when used in the reasonably expected manner that

Ms. Turner utilized.

        39.     Such dangers were, in part, the result of Defendants Uber’s and Social Bicycles’

negligent failure to test, inspect, maintain, and repair the electric scooter, as well as their negligent

failure to warn about dangers associated with the electric scooter.



                                                   8
       Case 1:20-cv-00002-LMM Document 1-1 Filed 01/02/20 Page 10 of 36



       40.     The conduct of Defendants Uber and Social Bicycles as described above was

committed with a conscious disregard for the safety of Plaintiff and others, and Plaintiff is entitled

to seek and obtain punitive damages against these Defendants by reason of such conduct.

       41.     For this and other reasons, these Defendants are liable to Ms. Turner for all damages

allowable by Georgia law, including punitive damages.

                              COUNT FOUR – GROSS NEGLIGENCE
                                      (All Defendants)

       42.     Plaintiff hereby incorporates all preceding allegations in this Complaint as if

expressly set forth herein.

       43.     The negligent acts and omissions of all Defendants as described above constituted

an absence of even the slightest degree of diligence, or lack of any care, or care for the safety of

Plaintiff and the consuming public. Defendants’ acts and omissions constituted an extreme

departure from what a reasonably careful person would have dome in the same situation to prevent

harm to Ms. Turner and/or the general public. All Defendants acted with a reckless disregard for

the safety of Plaintiff and the consuming public.

       44.     For this and other reasons, these Defendants are liable to Ms. Turner for all damages

allowable by the law, including punitive damages.

                              COUNT FIVE – PUNITIVE DAMAGES
                                       (All Defendants)

       45.     Plaintiff hereby incorporates all preceding allegations in this Complaint as if

expressly set forth herein.

      46.      Defendants, through their conduct in designing, manufacturing, selling, warning

about, and/or leasing the electric scooter demonstrated gross neglect and an entire want of care

evidencing a reckless indifference and conscious disregard to the consequences of its actions,



                                                  9
       Case 1:20-cv-00002-LMM Document 1-1 Filed 01/02/20 Page 11 of 36



which included an extreme degree of risk. Plaintiff is entitled to an award of punitive damages to

deter Defendants from such conduct in the future.

      47.      Despite Defendants’ knowledge of the dangerous defects in electric scooters,

Defendants did nothing to remedy or mitigate the problem so that innocent victims like Ms. Turner

would not be injured, maimed, or killed.

      48.      As a result of Defendants’ callous, wanton, reckless, and conscious indifference to

the safety and well-being of the consumer public and users of the electric scooters, numerous

victims have been injured in similar incidents over time, and people continue to be injured.

      49.      There is clear and convincing evidence that Defendants acted with such willful,

wanton, conscious, and reckless indifference, which demonstrated an entire wanton of care for the

safety and well-being of victims like those involved in the Incident and others so as to evidence a

conscious indifference to the consequences of its acts, which included an extreme degree of risk.

These actions demand and warrant an award of punitive damages against Defendants that will

punish them for the harm they have caused and that will deter it from similar future misconduct.

         COUNT SIX – ATTORNEY’S FEES AND EXPENSES OF LITIGATION
                             (All Defendants)

       50.     Defendants have been stubbornly litigious and have caused Plaintiff unnecessary

expense so as to entitle Plaintiff to the expenses of litigation and attorney’s fees as defined by

O.C.G.A. § 13-6-11. Defendants have acted in bad faith and have forced Plaintiff to file this

lawsuit in order to receive compensation for her injuries.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for a judgment to be awarded to her and against

Defendants for the following:

         a) All legally compensable damages in excess of $75,000.00 that were inflicted by


                                                10
      Case 1:20-cv-00002-LMM Document 1-1 Filed 01/02/20 Page 12 of 36



           Defendants, which she suffered in the past and she will continue to suffer in the

           future, including, but not limited to, compensation for physical pain, emotional

           distress, mental anguish, disfigurement, physical impairment, lost wages, lost earning

           capacity, pecuniary loss, loss of companionship and society, medical expenses,

           property damage, and any additional damages, including attorneys’ fees;

        b) Punitive damages in an amount sufficient to punish them for the harm caused by their

           dangerous acts and omissions and to deter it from similar future misconduct;

        c) Pre-judgment and post-judgment interest as allowed by applicable law;

        d) Costs of this suit; and,

        e) For such other and further relief as the Court deems just and proper.

                                DEMAND FOR JURY TRIAL

      Plaintiff hereby demands a trial by 12 jurors on all issues so triable.

      Submitted this 27th day of November, 2019.

                                             TURNBULL, CAIN & HOLCOMB, LLC

                                             /s/ M. Alan Holcomb
                                             M. Alan Holcomb
                                             Georgia Bar No. 879771
                                             D. Brett Turnbull
                                             Georgia Bar No. 421898
                                             Attorneys for Plaintiff

3379 Peachtree Road, NE
Suite 740
Atlanta, GA 30326
Tel: 404-793-2566
Email: aholcomb@turnbullfirm.com
       bturnbull@turnbullfirm.com




                                                11
      Case 1:20-cv-00002-LMM Document 1-1 Filed 01/02/20 Page 13 of 36



                                   THE MANCE LAW FIRM, LLC

                                   /s/Chadrick A. Mance         .
                                   Chadrick A. Mance
                                   Georgia Bar No. 703877
                                   Attorney for Plaintiff
24 Commerce Place, Suite C
Savannah, GA 31406
Tel: 912-574-4529
Email: mancelawgroup@gmail.com




                                     12
              Case 1:20-cv-00002-LMM Document 1-1 Filed 01/02/20 Page 14 of 36
                                                                       State Court of Fulton County
GEORGIA, FULTON COUNTY                                DO NOT WRITE IN THIS SPACE
                                                                                      ***EFILED***
                                                                                  File & ServeXpress
STATE COURT OF FULTON COUNTY             CIVIL ACTION FILE #: ___________________________
                                                               19EV006505
                                                                                 Transaction ID: 64470889
                 Civil Division                                                                                              Case Number: 19EV006505
                                                                                                                            Date: Nov 27 2019 12:00PM
                                                                                                                              LeNora Ponzo, Chief Clerk
                                                                                                                                          Civil Division
                                                                            TYPE OF SUIT                               AMOUNT OF SUIT
Zella Turner
_____________________________________                                         [ ] ACCOUNT                   PRINCIPAL $_____________
_____________________________________
811 McGill Park Avenue                                                        [ ] CONTRACT
                                                                              [ ] NOTE                      INTEREST $______________
_____________________________________
Atlanta, GA 30312
                                                                              [ x ] TORT
Plaintiff’s Name, Address, City, State, Zip Code                              [x ] PERSONAL INJURY         ATTY. FEES $_____________
                                                                              [ ] FOREIGN JUDGMENT
                         vs.                                                  [ ] TROVER                   COURT COST $ ___________
                                                                              [ ] SPECIAL LIEN
Ninebot Inc. c/o Business Filings Incorporated                                                     ************
_____________________________________
(USE 9325335)                                                                 [ x ] NEW FILING
_____________________________________
108 West 13th Street                                                          [ ] RE-FILING: PREVIOUS CASE NO. ___________________

_____________________________________
Wilmington, Delaware 19081

Defendant’s Name, Address, City, State, Zip Code

               SUMMONS
TO THE ABOVE NAMED-DEFENDANT:
 You are hereby required to file with the Clerk of said court and to serve a copy on the Plaintiff’s Attorney, or on Plaintiff if no Attorney, to-wit:
Name: ______________________________________________
       M. Alan Holcomb - Turnbull, Cain & Holcomb, LLC
Address: ____________________________________________
          3379 Peachtree Road, NE, Suite 740

City, State, Zip Code: __________________________________________________
                       Atlanta, GA 30326                                                     Phone No.:___________________________
                                                                                                         404-793-2566

An answer to this complaint, which is herewith served upon you, must be filed within thirty (30) days after service, not counting the day of service. If you
fail to do so, judgment by default will be taken against you for the relief demanded in the complaint, plus cost of this action. DEFENSES MAY BE MADE &
JURY TRIAL DEMANDED, via electronic filing or, if desired, at the e-filing public access terminal in the Self-Help Center at 185 Central Ave., S.W.,
Ground Floor, Room TG300, Atlanta, GA 30303.

                                                                                            LeNora Ponzo, Chief Clerk (electronic signature)



______________________________________________________________________________________________________________________


SERVICE INFORMATION:
Served, this _______ day of ____________________, 20______.                   _______________________________________________
                                                                               DEPUTY MARSHAL, STATE COURT OF FULTON COUNTY

WRITE VERDICT HERE:
We, the jury, find for ______________________________________________________________________________________________
_______________________________________________________________________________________________________________
This _________ day of _______________________, 20_____.                 ______________________________________ Foreperson


                                                         (STAPLE TO FRONT OF COMPLAINT)
              Case 1:20-cv-00002-LMM Document 1-1 Filed 01/02/20 Page 15 of 36
                                                                       State Court of Fulton County
GEORGIA, FULTON COUNTY                                DO NOT WRITE IN THIS SPACE
                                                                                      ***EFILED***
                                                                                  File & ServeXpress
STATE COURT OF FULTON COUNTY             CIVIL ACTION FILE #: ___________________________
                                                               19EV006505        Transaction ID: 64470889
                 Civil Division                                                                                              Case Number: 19EV006505
                                                                                                                            Date: Nov 27 2019 12:00PM
                                                                                                                              LeNora Ponzo, Chief Clerk
                                                                                                                                          Civil Division
                                                                            TYPE OF SUIT                               AMOUNT OF SUIT
_____________________________________
 Zella Turner
                                                                              [ ] ACCOUNT                    PRINCIPAL $_____________
811 McGill Park Avenue, NE
_____________________________________                                         [ ] CONTRACT
                                                                              [ ] NOTE                       INTEREST $______________
_____________________________________
Atlanta, GA 30312
                                                                              [ x ] TORT
Plaintiff’s Name, Address, City, State, Zip Code                              [ x ] PERSONAL INJURY         ATTY. FEES $_____________
                                                                              [ ] FOREIGN JUDGMENT
                         vs.                                                  [ ] TROVER                    COURT COST $ ___________
                                                                              [ ] SPECIAL LIEN
Segway, Inc                                                                                         ************
_____________________________________
c/o CT Corporation
                                                                              [ x ] NEW FILING
_____________________________________
2 1/2 Beacon Street                                                           [ ] RE-FILING: PREVIOUS CASE NO. ___________________

_____________________________________
Concord, NH 03301-4447

Defendant’s Name, Address, City, State, Zip Code

             SUMMONS
TO THE ABOVE NAMED-DEFENDANT:
 You are hereby required to file with the Clerk of said court and to serve a copy on the Plaintiff’s Attorney, or on Plaintiff if no Attorney, to-wit:
Name: ______________________________________________
       M. Alan Holcomb - Turnbull, Cain & Holcomb, LLC

Address: ____________________________________________
         3379 Peachtree Road, NE, Suite 740

City, State, Zip Code: __________________________________________________
                       Atlanta, GA 30326                                                     Phone No.:___________________________
                                                                                                        404-793-2566

An answer to this complaint, which is herewith served upon you, must be filed within thirty (30) days after service, not counting the day of service. If you
fail to do so, judgment by default will be taken against you for the relief demanded in the complaint, plus cost of this action. DEFENSES MAY BE MADE &
JURY TRIAL DEMANDED, via electronic filing or, if desired, at the e-filing public access terminal in the Self-Help Center at 185 Central Ave., S.W.,
Ground Floor, Room TG300, Atlanta, GA 30303.

                                                                                            LeNora Ponzo, Chief Clerk (electronic signature)



______________________________________________________________________________________________________________________


SERVICE INFORMATION:
Served, this _______ day of ____________________, 20______.                   _______________________________________________
                                                                               DEPUTY MARSHAL, STATE COURT OF FULTON COUNTY

WRITE VERDICT HERE:
We, the jury, find for ______________________________________________________________________________________________
_______________________________________________________________________________________________________________
This _________ day of _______________________, 20_____.                 ______________________________________ Foreperson


                                                         (STAPLE TO FRONT OF COMPLAINT)
              Case 1:20-cv-00002-LMM Document 1-1 Filed 01/02/20 Page 16 of 36
                                                                       State Court of Fulton County
GEORGIA, FULTON COUNTY                                DO NOT WRITE IN THIS SPACE
                                                                                      ***EFILED***
                                                                                  File & ServeXpress
STATE COURT OF FULTON COUNTY             CIVIL ACTION FILE #: ___________________________
                                                              19EV006505
                                                                                 Transaction ID: 64470889
                 Civil Division                                                                                              Case Number: 19EV006505
                                                                                                                            Date: Nov 27 2019 12:00PM
                                                                                                                              LeNora Ponzo, Chief Clerk
                                                                                                                                          Civil Division
                                                                            TYPE OF SUIT                               AMOUNT OF SUIT
Zella Turner
_____________________________________                                         [ ] ACCOUNT                    PRINCIPAL $_____________
_____________________________________
811 McGill Park Avenue, NE                                                    [ ] CONTRACT
                                                                              [ ] NOTE                       INTEREST $______________
_____________________________________
Atlanta, GA 30312                                                             [x ] TORT
Plaintiff’s Name, Address, City, State, Zip Code                              [ x ] PERSONAL INJURY         ATTY. FEES $_____________
                                                                              [ ] FOREIGN JUDGMENT
                         vs.                                                  [ ] TROVER                    COURT COST $ ___________
Social Bicycles, LLC d/b/a Jump Bikes                                         [ ] SPECIAL LIEN
c/o CT Corporation                                                                                  ************
_____________________________________                                         [ x] NEW FILING
289 South Culver Street
_____________________________________                                         [ ] RE-FILING: PREVIOUS CASE NO. ___________________

_____________________________________
Lawrenceville, GA 30046

Defendant’s Name, Address, City, State, Zip Code

             SUMMONS
TO THE ABOVE NAMED-DEFENDANT:
 You are hereby required to file with the Clerk of said court and to serve a copy on the Plaintiff’s Attorney, or on Plaintiff if no Attorney, to-wit:
Name: ______________________________________________
       M. Alan Holcomb - Turnbull, Cain & Holcomb, LLC

Address: ____________________________________________
         3379 Peachtree Road, NE, Suite 740
                        Atlanta, GA 30326
City, State, Zip Code: __________________________________________________                               404-793-2566
                                                                                             Phone No.:___________________________
An answer to this complaint, which is herewith served upon you, must be filed within thirty (30) days after service, not counting the day of service. If you
fail to do so, judgment by default will be taken against you for the relief demanded in the complaint, plus cost of this action. DEFENSES MAY BE MADE &
JURY TRIAL DEMANDED, via electronic filing or, if desired, at the e-filing public access terminal in the Self-Help Center at 185 Central Ave., S.W.,
Ground Floor, Room TG300, Atlanta, GA 30303.

                                                                                            LeNora Ponzo, Chief Clerk (electronic signature)



______________________________________________________________________________________________________________________


SERVICE INFORMATION:
Served, this _______ day of ____________________, 20______.                   _______________________________________________
                                                                               DEPUTY MARSHAL, STATE COURT OF FULTON COUNTY

WRITE VERDICT HERE:
We, the jury, find for ______________________________________________________________________________________________
_______________________________________________________________________________________________________________
This _________ day of _______________________, 20_____.                 ______________________________________ Foreperson


                                                         (STAPLE TO FRONT OF COMPLAINT)
              Case 1:20-cv-00002-LMM Document 1-1 Filed 01/02/20 Page 17 of 36
                                                                       State Court of Fulton County
GEORGIA, FULTON COUNTY                                DO NOT WRITE IN THIS SPACE
                                                                                      ***EFILED***
                                                                                  File & ServeXpress
STATE COURT OF FULTON COUNTY             CIVIL ACTION FILE #: ___________________________
                                                                19EV006505
                                                                                 Transaction ID: 64470889
                 Civil Division                                                                                              Case Number: 19EV006505
                                                                                                                            Date: Nov 27 2019 12:00PM
                                                                                                                              LeNora Ponzo, Chief Clerk
                                                                                                                                          Civil Division
                                                                            TYPE OF SUIT                               AMOUNT OF SUIT
_____________________________________
 Zella Turner
                                                                              [ ] ACCOUNT                   PRINCIPAL $_____________
_____________________________________
 811 McGill Park Avenue, NE                                                   [ ] CONTRACT
                                                                              [ ] NOTE                      INTEREST $______________
_____________________________________
 Atlanta, GA 30812
                                                                              [ x] TORT
Plaintiff’s Name, Address, City, State, Zip Code                              [ x] PERSONAL INJURY         ATTY. FEES $_____________
                                                                              [ ] FOREIGN JUDGMENT
                         vs.                                                  [ ] TROVER                   COURT COST $ ___________
                                                                              [ ] SPECIAL LIEN
Uber Technologies, Inc.
c/o Gregory Scott Smith                                                                            ************
_____________________________________                                         [ x ] NEW FILING
_____________________________________
7550 Hunters Woods Drive                                                      [ ] RE-FILING: PREVIOUS CASE NO. ___________________

_____________________________________
Dunwoody, GA 30350
Defendant’s Name, Address, City, State, Zip Code

             SUMMONS
TO THE ABOVE NAMED-DEFENDANT:
 You are hereby required to file with the Clerk of said court and to serve a copy on the Plaintiff’s Attorney, or on Plaintiff if no Attorney, to-wit:
Name: ______________________________________________
       M. Alan Holcomb - Turnbull, Cain & Holcomb, LLC
Address: ____________________________________________
           3379 Peachtree Road, NE, Suite 740

City, State, Zip Code: __________________________________________________
                        Atlanta, GA 30326                                                               404-793-2566
                                                                                             Phone No.:___________________________
An answer to this complaint, which is herewith served upon you, must be filed within thirty (30) days after service, not counting the day of service. If you
fail to do so, judgment by default will be taken against you for the relief demanded in the complaint, plus cost of this action. DEFENSES MAY BE MADE &
JURY TRIAL DEMANDED, via electronic filing or, if desired, at the e-filing public access terminal in the Self-Help Center at 185 Central Ave., S.W.,
Ground Floor, Room TG300, Atlanta, GA 30303.

                                                                                            LeNora Ponzo, Chief Clerk (electronic signature)



______________________________________________________________________________________________________________________


SERVICE INFORMATION:
Served, this _______ day of ____________________, 20______.                   _______________________________________________
                                                                               DEPUTY MARSHAL, STATE COURT OF FULTON COUNTY

WRITE VERDICT HERE:
We, the jury, find for ______________________________________________________________________________________________
_______________________________________________________________________________________________________________
This _________ day of _______________________, 20_____.                 ______________________________________ Foreperson


                                                         (STAPLE TO FRONT OF COMPLAINT)
Case 1:20-cv-00002-LMM Document 1-1 Filed 01/02/20 Page 18 of 36
                                                    State Court of Fulton County
                                                                  ***EFILED***
                                                              File & ServeXpress
                                                              Transaction ID: 64485288
                                                            Case Number: 19EV006505
                                                            Date: Dec 04 2019 10:05AM
                                                             LeNora Ponzo, Chief Clerk
                                                                          Civil Division
Case 1:20-cv-00002-LMM Document 1-1 Filed 01/02/20 Page 19 of 36
                                                    State Court of Fulton County
                                                                  ***EFILED***
                                                              File & ServeXpress
                                                              Transaction ID: 64535322
                                                            Case Number: 19EV006505
                                                            Date: Dec 17 2019 02:10PM
                                                             LeNora Ponzo, Chief Clerk
                                                                          Civil Division
Case 1:20-cv-00002-LMM Document 1-1 Filed 01/02/20 Page 20 of 36
                                                    State Court of Fulton County
                                                                 ***EFILED***
                                                             File & ServeXpress
                                                              Transaction ID: 64507884
                                                            Case Number: 19EV006505
                                                            Date: Dec 10 2019 06:50AM
                                                             LeNora Ponzo, Chief Clerk
                                                                          Civil Division
                                                                                    State Court of Fulton County
        Case 1:20-cv-00002-LMM Document 1-1 Filed 01/02/20 Page                    21 of 36           **E-FILED**
                                                                                                     19EV006505
                                                                                              1/2/2020 10:32 AM
                                                                                            LeNora Ponzo, Clerk
                                                                                                    Civil Division




                 IN THE STATE COURT OF FULTON COUNTY
                           STATE OF GEORGIA


ZELLA TURNER,                                        )
                                                     )
        Plaintiff,                                   )
                                                     )
vs.                                                  )
                                                     )       CASE NO.: 19EV006505
NINEBOT INC., SEGWAY INC.,                           )
SOCIAL BICYCLES, LLC d/b/a                           )
JUMP BIKES, UBER TECHNOLOGIES,                       )
INC.,                                                )
JOHN DOES 1 through 5, and JOHN                      )
DOE CORPORATIONS 1 through 5,                        )
                                                     )
Defendants.                                          )

      ANSWER AND AFFIRMATIVE DEFENSES OF DEFENDANT SOCIAL
                        BICYCLES, LLC

        COMES NOW Defendant Social Bicycles, LLC (“the Answering Defendant”)

and files the following Answer and Affirmative Defenses to Plaintiff’s Complaint.

                                       FIRST DEFENSE

        Plaintiff’s Complaint must be dismissed because it is barred by a binding

arbitration agreement between Plaintiff and the Answering Defendant.

                                      SECOND DEFENSE

        Plaintiff’s Complaint must be dismissed because it is barred by waiver.

                                       THIRD DEFENSE

        Plaintiff’s Complaint must be dismissed because it is barred by release.




                                                 1
       Case 1:20-cv-00002-LMM Document 1-1 Filed 01/02/20 Page 22 of 36



                                     FOURTH DEFENSE

       Plaintiff’s Complaint must be dismissed because Plaintiff’s claims are barred by the

terms of the Rental Agreement between Plaintiff and the Answering Defendant.

                                       FIFTH DEFENSE

       Plaintiff’s Complaint must be dismissed because Plaintiff has waived, released, and

forever discharged the Answering Defendant from any and all claims, liabilities of every kind,

demands, damages (including without limitation, direct, indirect, incidental, consequential, and

punitive), losses, and causes of action (whether known, unknown, asserted, unasserted, fixed,

conditional, or contingent) of any kind or nature by the terms of Section 6(d) of the Rental

Agreement between Plaintiff and the Answering Defendant.

                                       SIXTH DEFENSE

       Plaintiff’s Complaint must be dismissed for failure to state claims upon which relief may

be granted.

                                     SEVENTH DEFENSE

       The Answering Defendant objects to any jurisdiction and venue outside of arbitration

pursuant to the terms of the Rental Agreement between Plaintiff and the Answering Defendant.

                                      EIGHTH DEFENSE

       No act or omission on the part of the Answering Defendant caused or contributed in any

way to the alleged injuries or damages complained of in Plaintiff’s Complaint.

                                       NINTH DEFENSE

       Plaintiff failed to mitigate the damages alleged.




                                                 2
       Case 1:20-cv-00002-LMM Document 1-1 Filed 01/02/20 Page 23 of 36



                                       TENTH DEFENSE

       Negligence and/or intentional conduct by other parties and/or non-parties intervened

between any alleged negligence on the part of the Answering Defendant (said negligence being

specifically denied) and the alleged injuries suffered by Plaintiff, effectively severing any causal

connection with the alleged acts or omissions of the Answering Defendant.

                                    ELEVENTH DEFENSE

       Negligence by Plaintiff equaled or exceeded any negligence on the part of the Answering

Defendant (said negligence being specifically denied), and therefore, Plaintiff is not entitled to

recover from the Answering Defendant.

                                     TWELFTH DEFENSE

       As to any injuries or damages alleged to have been incurred, Plaintiff voluntarily and

knowingly assumed the risk of incurring the same under Section 6 of the Rental Agreement

between Plaintiff and the Answering Defendant, and is therefore, not entitled to recover from the

Answering Defendant.

                                   THIRTEENTH DEFENSE

       The injuries and damages complained of by Plaintiff were the results of acts or omissions

by a third party or third parties for whom the Answering Defendant is not responsible, and

therefore, Plaintiff is not entitled to recover from the Answering Defendant.

                                  FOURTEENTH DEFENSE

        Pursuant to O.C.G.A. § 51-12-33, the Answering Defendant may seek to attribute fault

to other parties and non-parties and to have the jury allocate fault for purposes of apportioning

damages, if any, among parties, former parties, and non-parties.




                                                 3
       Case 1:20-cv-00002-LMM Document 1-1 Filed 01/02/20 Page 24 of 36



                                     FIFTEENTH DEFENSE

       The Answering Defendant is entitled to a set-off or credit in the amount of any settlement

or compromise heretofore or hereafter reached by Plaintiff with any other person or entity for

any damages alleged in this case.

                                     SIXTEENTH DEFENSE

       The Answering Defendant pleads that, to the extent it is liable to Plaintiff (said liability

being specifically denied), the Answering Defendant is entitled to indemnification and/or

contribution from other parties.

                                    SEVENTEENTH DEFENSE

       The Answering Defendant hereby adopts and incorporates by reference all defenses

asserted by other parties to this action as if fully set forth herein. The Answering Defendant

further reserves the right to assert such other defenses as may become apparent during the course

of discovery.

                                           ANSWER

       In response to the specific allegations contained in Plaintiff’s Complaint, the Answering

Defendant answers as follows:

                                                1.

       The Answering Defendant is without knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations contained in Paragraph 1 and can neither

admit nor deny the same.




                                                4
       Case 1:20-cv-00002-LMM Document 1-1 Filed 01/02/20 Page 25 of 36



                                             2.

       The Answering Defendant is without knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations contained in Paragraph 2 and can neither

admit nor deny the same.

                                             3.

       The Answering Defendant is without knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations contained in Paragraph 3 and can neither

admit nor deny the same.

                                             4.

       It is admitted that the Answering Defendant is a for-profit, limited liability company

doing business in Georgia, with its principal place of business in New York. It is further

admitted that the Answering Defendant may be served with process at CT Corporation

System, located at 289 South Culver Street, Lawrenceville, Gwinnett County, Georgia

30046. The Answering Defendant states that the only proper venue for this action is

arbitration, per the express terms of the Rental Agreement between Plaintiff and the

Answering Defendant.       All other allegations in Paragraph 4 not specifically admitted

herein are denied.

                                             5.

       The allegations of Paragraph 5 are denied.

                                             6.

       The Answering Defendant is without knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations contained in Paragraph 6 and can neither

admit nor deny the same.



                                             5
       Case 1:20-cv-00002-LMM Document 1-1 Filed 01/02/20 Page 26 of 36



                                             7.

       The Answering Defendant is without knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations contained in Paragraph 7 and can neither

admit nor deny the same.

                                             8.

       The allegations of Paragraph 8 are denied.

                                             9.

       The Answering Defendant admits it deploys electric scooters in certain cities for

rental through a mobile application. All other allegations in Paragraph 9 not specifically

admitted herein are denied.

                                             10.

       The Answering Defendant admits it owns scooters manufactured by Ninebot. All

other allegations in Paragraph 10 not specifically admitted herein are denied.

                                             11.

       The Answering Defendant admits that it owned the electric scooter Plaintiff rode.

All other allegations in Paragraph 11 not specifically admitted herein are denied.

                                             12.

       The allegations of Paragraph 12 are denied.

                                             13.

       The allegations of Paragraph 13 are denied.

                                             14.

       The allegations of Paragraph 14 are denied.




                                             6
       Case 1:20-cv-00002-LMM Document 1-1 Filed 01/02/20 Page 27 of 36



                                              15.

       The allegations of Paragraph 15 are denied.

                                              16.

       The allegations of Paragraph 16 are denied.

                                              17.

       The Answering Defendant reasserts and incorporates its answers and defenses to

the preceding paragraphs of Plaintiff’s Complaint as if fully restated herein.

                                              18.

       The allegations of Paragraph 18 do not appear to be directed at the Answering

Defendant. To the extent the allegations of Paragraph 18 require a response from the

Answering Defendant, the Answering Defendant is without knowledge or information

sufficient to form a belief as to the truth or falsity of the allegations contained in Paragraph

18 and can neither admit nor deny the same.

                                              19.

       The allegations of Paragraph 19 do not appear to be directed at the Answering

Defendant. To the extent the allegations of Paragraph 19 require a response from the

Answering Defendant, the Answering Defendant is without knowledge or information

sufficient to form a belief as to the truth or falsity of the allegations contained in Paragraph

19 and can neither admit nor deny the same.

                                              20.

       The allegations of Paragraph 20 do not appear to be directed at the Answering

Defendant. To the extent the allegations of Paragraph 20 require a response from the

Answering Defendant, the Answering Defendant is without knowledge or information



                                               7
       Case 1:20-cv-00002-LMM Document 1-1 Filed 01/02/20 Page 28 of 36



sufficient to form a belief as to the truth or falsity of the allegations contained in Paragraph

20 and can neither admit nor deny the same.

                                              21.

       The allegations of Paragraph 21 do not appear to be directed at the Answering

Defendant. Further, the allegations of Paragraph 21 call for a legal conclusion.        To the

extent the allegations of Paragraph 21 require a response from the Answering Defendant,

the allegations of Paragraph 21 are denied.

                                              22.

       The allegations of Paragraph 22 do not appear to be directed at the Answering

Defendant. Further, the allegations of Paragraph 22 call for a legal conclusion.         To the

extent the allegations of Paragraph 22 require a response from the Answering Defendant,

the allegations of Paragraph 22 are denied.

                                              23.

       The allegations of Paragraph 23 do not appear to be directed at the Answering

Defendant. To the extent the allegations of Paragraph 23 require a response from the

Answering Defendant, the Answering Defendant is without knowledge or information

sufficient to form a belief as to the truth or falsity of the allegations contained in Paragraph

23 and can neither admit nor deny the same.

                                              24.

       The allegations of Paragraph 24 do not appear to be directed at the Answering

Defendant. To the extent the allegations of Paragraph 24 require a response from the

Answering Defendant, the Answering Defendant is without knowledge or information




                                               8
       Case 1:20-cv-00002-LMM Document 1-1 Filed 01/02/20 Page 29 of 36



sufficient to form a belief as to the truth or falsity of the allegations contained in Paragraph

24 and can neither admit nor deny the same.

                                              25.

       The allegations of Paragraph 25 do not appear to be directed at the Answering

Defendant. Further, the allegations of Paragraph 25 call for a legal conclusion.        To the

extent the allegations of Paragraph 25 require a response from the Answering Defendant,

the allegations of Paragraph 25 are denied.

                                              26.

       The allegations of Paragraph 26 do not appear to be directed at the Answering

Defendant. Further, the allegations of Paragraph 26 call for a legal conclusion.        To the

extent the allegations of Paragraph 26 require a response from the Answering Defendant,

the allegations of Paragraph 26 are denied.

                                              27.

       The allegations of Paragraph 27 do not appear to be directed at the Answering

Defendant. To the extent the allegations of Paragraph 27 require a response from the

Answering Defendant, the Answering Defendant is without knowledge or information

sufficient to form a belief as to the truth or falsity of the allegations contained in Paragraph

27 and can neither admit nor deny the same.

                                              28.

       The Answering Defendant reasserts and incorporates its answers and defenses to

the preceding paragraphs of Plaintiff’s Complaint as if fully restated herein.




                                               9
       Case 1:20-cv-00002-LMM Document 1-1 Filed 01/02/20 Page 30 of 36




                                              29.

       The allegations of Paragraph 29 do not appear to be directed at the Answering

Defendant. To the extent the allegations of Paragraph 29 require a response from the

Answering Defendant, the Answering Defendant is without knowledge or information

sufficient to form a belief as to the truth or falsity of the allegations contained in Paragraph

29 and can neither admit nor deny the same.

                                              30.

       The allegations of Paragraph 30 do not appear to be directed at the Answering

Defendant. Further, the allegations of Paragraph 30 call for a legal conclusion.        To the

extent the allegations of Paragraph 30 require a response from the Answering Defendant,

the allegations of Paragraph 30 are denied.

                                              31.

       The allegations of Paragraph 31 do not appear to be directed at the Answering

Defendant. To the extent the allegations of Paragraph 31 require a response from the

Answering Defendant, the allegations of Paragraph 31 are denied.

                                              32.

       The allegations of Paragraph 32 do not appear to be directed at the Answering

Defendant. To the extent the allegations of Paragraph 32 require a response from the

Answering Defendant, the Answering Defendant is without knowledge or information

sufficient to form a belief as to the truth or falsity of the allegations contained in Paragraph

32 and can neither admit nor deny the same.




                                              10
       Case 1:20-cv-00002-LMM Document 1-1 Filed 01/02/20 Page 31 of 36




                                              33.

       The allegations of Paragraph 33 do not appear to be directed at the Answering

Defendant. To the extent the allegations of Paragraph 33 require a response from the

Answering Defendant, the Answering Defendant is without knowledge or information

sufficient to form a belief as to the truth or falsity of the allegations contained in Paragraph

33 and can neither admit nor deny the same.

                                              34.

       The allegations of Paragraph 34 do not appear to be directed at the Answering

Defendant. Further, the allegations of Paragraph 34 call for a legal conclusion.        To the

extent the allegations of Paragraph 34 require a response from the Answering Defendant,

the allegations of Paragraph 34 are denied.

                                              35.

       The allegations of Paragraph 35 do not appear to be directed at the Answering

Defendant. Further, the allegations of Paragraph 35 call for a legal conclusion.        To the

extent the allegations of Paragraph 35 require a response from the Answering Defendant,

the allegations of Paragraph 35 are denied.

                                              36.

       The Answering Defendant reasserts and incorporates its answers and defenses to

the preceding paragraphs of Plaintiff’s Complaint as if fully restated herein.

                                              37.

       The allegations of Paragraph 37 are denied.




                                              11
       Case 1:20-cv-00002-LMM Document 1-1 Filed 01/02/20 Page 32 of 36




                                             38.

       The allegations of Paragraph 38 are denied.

                                             39.

       The allegations of Paragraph 39 are denied.

                                             40.

       The allegations of Paragraph 40 are denied.

                                             41.

       The allegations of Paragraph 41 are denied.

                                             42.

       The Answering Defendant reasserts and incorporates its answers and defenses to

the preceding paragraphs of Plaintiff’s Complaint as if fully restated herein.

                                             43.

       The allegations of Paragraph 43 are denied.

                                             44.

       The allegations of Paragraph 44 are denied.

                                             45.

       The Answering Defendant reasserts and incorporates its answers and defenses to

the preceding paragraphs of Plaintiff’s Complaint as if fully restated herein.

                                             46.

       The allegations of Paragraph 46 are denied.

                                             47.

       The allegations of Paragraph 47 are denied.



                                             12
        Case 1:20-cv-00002-LMM Document 1-1 Filed 01/02/20 Page 33 of 36




                                                    48.

       The allegations of Paragraph 48 are denied.

                                                    49.

       The allegations of Paragraph 49 are denied.

                                                    50.

       The allegations of Paragraph 50 are denied.

       The allegations contained in the unnumbered “WHEREFORE” paragraph and its

subparts a-e are denied.

       Except as expressly and specifically admitted herein, the Answering Defendant denies the

allegations set forth in Plaintiff’s Complaint.

       WHEREFORE, having answered fully, the Answering Defendant prays this Court:

   1. Dismiss Plaintiff’s Complaint as to the Answering Defendant with prejudice;

   2. Award the Answering Defendant all costs in this action, including its attorneys’ fees and

       litigation costs; and

   3. Grant the Answering Defendant any and all such other relief as this Court deems proper.



       Respectfully submitted this 2nd day of January, 2020.

                                                  /s/ Caroline M. Gieser

                                                  Colin K. Kelly
                                                  GA Bar #781072
                                                  ckelly@shb.com
                                                  Caroline M. Gieser
                                                  GA Bar #167916
                                                  cgieser@shb.com
                                                  SHOOK, HARDY & BACON LLP
                                                  1230 Peachtree St., Suite 1200


                                                    13
Case 1:20-cv-00002-LMM Document 1-1 Filed 01/02/20 Page 34 of 36



                             Atlanta, GA 30309
                             Tel: (470) 867-6000
                             Fax: (470) 867-6001

                             Attorneys for Social Bicycles, LLC




                               14
       Case 1:20-cv-00002-LMM Document 1-1 Filed 01/02/20 Page 35 of 36



                IN THE STATE COURT OF FULTON COUNTY
                          STATE OF GEORGIA


ZELLA TURNER,                                      )
                                                   )
       Plaintiff,                                  )
                                                   )
vs.                                                )
                                                   )      CASE NO.: 19EV006505
NINEBOT INC., SEGWAY INC.,                         )
SOCIAL BICYCLES, LLC d/b/a                         )
JUMP BIKES, UBER TECHNOLOGIES,                     )
INC.,                                              )
JOHN DOES 1 through 5, and JOHN                    )
DOE CORPORATIONS 1 through 5,                      )
                                                   )
Defendants.                                        )


                               CERTIFICATE OF SERVICE

       This is to certify that I have this day served all parties of record with the foregoing

Answer and Affirmative Defenses of Defendant Social Bicycles, LLC via electronically filing

the same with the Clerk of Court through Odyssey e-FileGA, which will automatically send an e-

mail notification of such filing to the following attorneys, court, and/or parties of record as

follows, and by U.S. Mail:

M Alan Holcomb, Esq.                           Michael R. Boorman
D. Brett Turnbull                              Timothy M. Andrews
aholcomb@turnbullfirm.com                      mboorman@huffpowellbailey.com
bturnbull@turnbullfirm.com                     tandrews@huffpowellbailey.com

TURNBULL, CAIN & HOLCOMB, LLC                  HUFF POWELL BAILEY
3379 Peachtree Road, NE                        999 Peachtree St. NE, Suite 950
Suite 740                                      Atlanta, Georgia 30309
Atlanta, Georgia 30326                         404-524-1600 (telephone)
404-793-2566 (telephone)                       Counsel for Defendants Ninebot Inc. and
Counsel for Plaintiff                          Segway, Inc.

Chadrick A. Mance, Esq.
mancelawgroup@gmail.com

                                              15
     Case 1:20-cv-00002-LMM Document 1-1 Filed 01/02/20 Page 36 of 36




THE MANCE LAW FIRM, LLC
24 Commerce Place, Suite C
Savannah, Georgia 31406
912-574-4529 (telephone)

     This 2nd day of January, 2020.
                                      /s/ Caroline M. Gieser

                                      Colin K. Kelly
                                      GA Bar #781072
                                      ckelly@shb.com
                                      Caroline M. Gieser
                                      GA Bar #167916
                                      cgieser@shb.com
                                      SHOOK, HARDY & BACON LLP
                                      1230 Peachtree St., Suite 1200
                                      Atlanta, GA 30309
                                      Tel: (470) 867-6000
                                      Fax: (470) 867-6001

                                      Attorneys for Social Bicycles, LLC




                                        16
